Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 151-172 are pending
Claims 162-172 are withdrawn
Claims 151-161 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 1/29/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 151-161, drawn to a composition comprising a modified T cell.
Claims 162-172 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 152 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Specifically, claim 152 draws to a genetically modified human T cell comprising an exogenous TCR that binds HLA-A*02, which does NOT narrow the scope of claim 151 where the exogenous TCR that binds LAGE-1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 151-154, 157-161 are rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020)

Welsteach teaches compositions of genetically modified T cells comprising an exogenous TCR and genomic disruptions in endogenous genes such as PDCD1 and TCRs (Abstract, Field of Invention), wherein the T cells are human [0686, 0690, 1527, 1630, 1661], see Examples 4-7).
Specifically, with respect to claim 151, Welstead teaches the genetically modified T cell comprises 
An exogenous TCR to target specific tumor antigens [0004-0005, 0008, 0181, 0218, 0294, 1529, 1531, 1558], where said tumor antigen is LAGE-1 [1531]; and
Two genomic disruptions comprising:
A genomic disruption in PDCD1 (Abstract, [0012-0018, 0022. 0067-0069, 0272, 1662-1667], see also Example 7, Figs 15-16, 22), which would have been an obvious choice as taught by Welstead so as to decrease the effects of immune suppressive factors on engineering T 
 Genomic disruptions in the TCR alpha and TCR beta loci ([0012, 0073, 1652-1657, 1659-1661], see Examples 4 & 6 ), which would have been obvious choices as taught by Welstead so as to reduce graft vs. host disease against the T cells and eliminate missparings of the endogenous TCRs with the exogenous TCR [0294]. 
Furthermore, Welstead teaches double and triple knockouts comprising combinations of PDCD1 with TCR alpha and TRC beta [0012-0013, 0167, 0172-0174, 0297, 0317, 0325, 01327].
	However, although Welstead et al. reduce to practice (2) the genomic disruptions in PDCD1 and endogenous TCRs, they do not provide to a preferred embodiment of (1) an exogenous TCR that binds LAGE-1.
	With respect to claim 151, part 1, Rapoport teaches genetically modified human T cells engineered to express an affinity enhance TCR that recognizes a peptide region shared between tumor antigens NY-ESO-1 and LAGE-1 (p. 1, Abstract, p. 2, Results, last para).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified human T cell with a TCR that binds LAGE-1 as taught by Welstead and substitute a TCR that binds both NY-ESO-1 and LAGE-1 as taught by Rapoport with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rapoport because st para.). 
	In regard to claim 152, Rapoport evidences that the LAGE-1/NY-ESO-01 peptide tumor antigen is presented by an HLA-A*02 allele of the HLA-A gene (p. 2, last para.). Note that the Examiner has interpreted the functional limitation of “wherein the exogenous TCR binds HLA-A*02” as a binding that is mediated by presentation of the peptide tumor antigen by the HLA-A complex. This interpretation by the Examiner appears to be supported by Applicant’s disclosure at [006, 0041, 0267]. 
In regard to claim 153, Welstead teaches the human T cells are CD8 T cells [1528]. Furthermore in regard to claim 153, Rapoport teaches the genetically modified human T cells are CD8+ T cells. Accordingly, it would have been obvious to choose CD8+ T cells with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches that CD8+ T cells are particularly effective at infiltrating the tumor (p. 4, 2nd para., see Fig. 3 of Rapoport).
	In regard to claims 154, as stated supra, Welstead teaches genomic disruptions in the TCR alpha and/or beta loci.
	In regard to claims 157 and 158, Welstead teaches the T cell is from the subject’s blood [1527], while Rapoport specifically teaches the subject’s peripheral blood (p. 3, Patients). Accordingly, it would have been obvious to choose a patient’s T cells from peripheral blood with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches these cell can be non-invasively collected from the patient by steady-state apheresis. In regard to the intended use of the genetically modified T cells to treat the donor subject, it must be 
	In regard to claim 159, Rapoport teaches the TCR transduced T cells were cryopreserved (p. 13, 4th). Accordingly, it would have been obvious to cryopreserve the genetically modified T cells with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches these cells can be stored and then thawed until needed.  	
In regard to claim 160, Welstead teaches the genomic disruptions can comprise nuclease mediated deletions and insertions [0016-0018, 0306-0312, 1320-1324].
	In regard to claim 161, as stated supra, Rapoport teaches a TCR that binds a shared epitope between LAGE-1 and NY-ESO-1.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 155 and 156 are rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020), as applied to claim 151, in further view of Gregory et al., (2014/0301990, filed 3/20/2014, now US 9,937,207)


	However, in regard to claim 155, although Welstead teaches the genomic disruptions can comprise nuclease mediated insertions [0311-0312, 1320-1324], they are silent to inserting the exogenous TCR into the genomic disruption of the endogenous TCR. 	
	With respect to claim 155, Gregory teaches a composition of genetically modified human T cells, which comprise an exogenous TCR that is tumor antigen specific (e.g., NY-ESO-1) inserted into the genomic disruption of an endogenous TCR gene (e.g., TCR alpha) [0002, 0014, 0018-0020, 0053], Examples 7, 8, 11, see Figs. 6, 12, 13 & 19
	In regard to claim 156, as stated supra, both Gregory and Welstead teach genomic disruptions in the TCR alpha locus.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified human T cells comprising an exogenous TCR and a genomic disruption in an endogenous TCR, which is prepared through a nuclease mediated insertion as taught by Welstead and further target the exogenous TCR transgene into the endogenous TCR locus by a site specific nuclease as taught 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633